Exhibit 10.1

 



LICENSE AGREEMENT

 

Between

 

BBD HEALTHCARE STRATEGIES, LLC

 

And

 

FREEDOM LEAF, INC.

 

This License Agreement (“Agreement”), dated as of March 31, 2017 (the “Effective
Date”), is by and between Freedom Leaf, Inc, a Nevada corporation located at
3571 East Sunset Rd., Suite 420, Las Vegas, Nevada, 89120 (“Licensor”), and BBD
Healthcare Strategies, LLC, a Florida Limited Liability Company, located at 2400
East Commercial Blvd., Suite 101, Ft. Lauderdale, Florida 33308 (“Licensee”).

 

WHEREAS, Licensor is the sole and exclusive owner of and has the right to
license to Licensee distribution rights to the Freedom Leaf, Inc. magazine as
well as other “Freedom Leaf” branded merchandise and services (the “Distribution
Rights,” as defined below) in the Territory (as defined below); and

 

WHEREAS, Licensee wishes to license the Distribution Rights from Licensor, and
Licensor is willing to grant to Licensee a license to the Distribution Rights on
the terms and conditions set out in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

“Action” has the meaning set forth in Section 11.1.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Bankruptcy Code” has the meaning set forth in Section 13.1.

 

“Business Day” shall mean any day of the year that is not a Saturday, Sunday or
a day on which commercial banks in California are authorized or required by law
to close.

 

 

 



 1 

 

 

“Confidential Information” means any information that is treated as confidential
by either party, including trade secrets, technology, information pertaining to
business operations and strategies, and information pertaining to customers,
pricing and marketing, in each case to the extent it is: (a) if in tangible
form, marked as confidential; or (b) otherwise, identified at the time of
disclosure as confidential and confirmed in writing as such within two (2) days
after disclosure. Without limiting the foregoing, Confidential Information of
Licensee includes the terms and existence of this Agreement. Confidential
Information does not include information that the Receiving Party can
demonstrate by documentation: (w) was already known to the Receiving Party
without restriction on use or disclosure prior to receipt of such information
directly or indirectly from or on behalf of the Disclosing Party; (x) was or is
independently developed by the Receiving Party without reference to or use of
any of the Disclosing Party’s Confidential Information; (y) was or becomes
generally known by the public other than by breach of this Agreement by, or
other wrongful act of, the Receiving Party or any of its Representatives; or (z)
was received by the Receiving Party from a Third Party who was not, at the time,
under any obligation to the Disclosing Party or any other Person to maintain the
confidentiality of such information.

 

“Distribution Rights” means the publishing and distribution rights to the
Freedom Leaf, Inc. Magazine as well as the right to sell or offer to sell other
“Freedom Leaf” branded products and services (the “Freedom Leaf Products and
Services”), as licensed pursuant to Section 2.

 

“Distribution Rights IP” means the Intellectual Property used in conjunction
with the Distribution Rights, including any Improvements thereto and such
intellectual property set forth on Schedule 1.

 

“Effective Date” has the meaning set forth in the preamble.

 

“Improvement” means (a) any new or modified distribution rights that have the
same function as any of the Distribution Rights but (i) is better or more
economical; (ii) is more marketable than the Distribution Rights for any reason;
or (b) any enhancement or modification to the Distribution Rights and the
underlying.

 

“Indemnitee” has the meaning set forth in Section 11.1.

 

“Intellectual Property” means shall mean all patents, trademarks, trade names,
service marks, service names, trade dress, logos, copyrights and domain names,
and any registrations, applications and renewals for any of the foregoing, and
all other intellectual property rights in inventions, trade secrets,
manufacturing processes, technology, know-how, confidential and proprietary
information, ideas, developments, drawings, specifications, bills of material,
supplier lists, marketing information, sales and promotional information,
business plans, computer software (whether in object code (i.e.,
machine-readable) or source code (i.e., readable and understandable by a
programmer of ordinary skill) form) and all programmer notes and other
documentation and tools that would allow a programmer of ordinary skill to
maintain, enhance, and create derivative works of such software, test reports,
component lists, manuals, instructions, catalogs, processes, designs, and
registrations and applications for registration therefor, model numbers,
telephone numbers, web addresses, web sites, electronic records of drawings and
tooling and other electronic engineering tools, and all other proprietary
rights, in each case owned or licensed by such person or used in such person’s
business.

 

 

 



 2 

 

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, award, decree, other requirement or
rule of law of any federal, state, local or foreign government or political
subdivision thereof, or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Licensee” has the meaning set forth in the preamble. “Licensor” has the meaning
set forth in the preamble.

 

“Losses” means all losses, damages, liabilities, deficiencies, claims, actions,
judgments, settlements, interest, awards, penalties, fines, costs or expenses of
whatever kind, including reasonable attorneys’ fees and the cost of enforcing
any right to indemnification hereunder and the cost of pursuing any insurance
providers.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.

 

“Representatives” means a Party’s and its Affiliates’ employees, officers,
directors, consultants and legal advisors.

 

“Term” has the meaning set forth in Section 12.1.

 

“Territory” means the State of Florida

 

2. Grant.

 

2.1       Scope of Grant. Subject to the terms and conditions of this Agreement,
Licensor hereby irrevocably grants to Licensee during the Term a perpetual,
exclusive right and license to the Distribution Rights in the Territory.

 

2.2 Restrictions on Licensor. Licensor shall not grant others the Distribution
Rights in the Territory other than explained in Section 2.3.

 

 

 



 3 

 

 

2.3 Sublicensing. Licensor hereby grants to Licensee the right to grant
sublicenses of any of its rights under the Distribution Rights in accordance
with the terms of this Agreement. The granting of sublicenses shall be at the
direction of the Licensor as to how many may be granted in the Territory, but
Licensee shall have the power to determine the identity of any sublicensee
subject to the written approval of the Licensor, which approval shall not be
unreasonably withheld by Licensor. All of the applicable licensee fees or
royalty rates, if any, and other terms and conditions of the sublicense shall be
determined solely by the Licensor.

 

2.4 Publicity. Licensee shall develop all of its publicity and publications of
advertising and marketing materials within the Territory related to the licenses
granted hereunder, which publicity and publications must be approved by
Licensor, and which approval shall not be unreasonably withheld by Licensor.

 

2.5 Trademarks. Licensee shall have the right to select and use Licensors’
trademarks to identify the products relating to the Distribution Rights.
Licensee acknowledges the ownership of such trademarks in Licensor and agrees
that except for as expressly set forth herein, nothing in this Agreement shall
be construed to grant Licensee any right, title or interest in or to any
trademark used by Licensee or registered in the name of Licensor.

 

3.       Warrants. In partial consideration of the License payments to be made
by Licensee pursuant to Section 4 below, Licensor shall grant Licensee Cashless
Warrants to purchase one million (1,200,000) shares of restricted Common Stock
of Licensor. The exercise price of said shares shall be $0.05/share, and the
warrants shall only be exercisable in the following amounts and during the
following exercise periods and only if all payments required by Section 4 below
have been fully paid in compliance with all of the requirements in Section 4 and
the schedules referenced therein:

 

3.1     240,000 shares between September 1, 2017 and October 31, 2017.

 

3.2     240,000 shares between November 1, 2017 and December 31, 2017.

 

3.3     240,000 shares between January 1, 2018 and February 28, 2018.

 

3.4     240,000 shares between March 1, 2018 and May 30, 2018.

 

3.5     240,000 shares between June 1, 2018 and July 30, 2018

 

4. Payments.

 

4.1 Payments. It is agreed by both parties to the following payments by the
Licensee to the Licensor. The Licensee will pay to Licensor Two Hundred Fifty
Thousand Dollars ($250,000) pursuant to the terms listed in Schedule 2, attached
hereto and incorporated by reference herein. Said payments are earned as of the
date of this Agreement.

 

 

 



 4 

 

 

4.2 Royalty. Continuing royalty fees shall be due and payable to the Licensor
from the Licensee pursuant to the terms listed in Schedule 3, attached hereto
and incorporated by reference herein.

 

5.       Prosecution and Maintenance.

 

5.1 Infringement; Patent Protection and Maintenance. Licensor shall from time to
time take all steps which it reasonably considers necessary to protect its
rights to the Distribution Rights of Liscensee, and the Licensee agrees
forthwith to communicate to the Licensor any infringements or threatened
infringements of the Licensor’s Distribution Rights which may come to its
notice. Licensor shall have no obligation to maintain or enforce any patents
that may issue and become part of the Distribution Rights and nothing in this
Section 5.1 shall impose upon a Licensor any obligation to incur any expense in
enforcing the Distribution Rights.

 

5.2 Patent Applications and Maintenance. Licensor will have sole authority and
discretion to make decisions relating to whether and how to apply for,
prosecute, obtain, maintain and renew the patents and applications included in
the Licensor’s Distribution Rights. Licensor shall promptly notify Licensee if
Licensor declines to (i) apply for a patent, copyright, or trademark with
respect to the Distribution Rights for any jurisdiction that Licensee requests
that an application be submitted, (ii) pursue prosecution of such application
that is included in such Distribution Rights, or (iii) maintain or renew any
patents included in the Distribution Rights. Following such notice, Licensee
may, with notice to Licensor, elect to apply for a patent in such jurisdiction,
or continue the prosecution of such patent application (or maintenance of such
patent) at Licensee’s expense, provided, however, that Licensor shall retain all
ownership rights to any patents that may issue with respect to such Distribution
Rights.

 

6.       Third-Party Infringement.

 

6.1 A party receiving notice of alleged infringement of any Distribution Rights
in the Territory, or having a declaratory judgment action alleging invalidity or
noninfringement of any Distribution Rights in the Territory brought against it,
shall promptly provide written notice to the other party of the alleged
infringement or declaratory judgment action, as applicable.

 

6.2 Licensor shall bring suit or defend a declaratory judgment action and
control the conduct thereof, including settlement, to stop infringement of any
Distribution Rights, as determined solely by Licensor.

 

7.       Compliance with Laws.

 

7.1 Marking. Licensee shall comply with the patent, copyright and trademark
marking provisions of 35 U.S.C. § 287(a) by marking all commercial products and
advertising relating to the Distribution Rights with the appropriate symbols or
word markings. Licensee shall comply with the intellectual property marking laws
of each country in the Territory Licensee uses, markets or sells the
Distribution Rights.

 

 

 



 5 

 

 

 

7.2 Regulatory Clearance. Licensor shall reasonably cooperate with Licensee in
obtaining any clearances from governmental agencies to use, market or sell the
Distribution Rights.

 

7.3       Recordation of License. Licensor shall record this Agreement as
required by the laws of United States and any other countries as Licensee may
request as a prerequisite to enforceability of this Agreement in the courts of
such countries or for other reasons and any recordation fees, and related costs
and expenses shall be at Licensee’s expense.

 

8. Confidentiality.

 

8.1 Confidentiality Obligations. Each party (the “Receiving Party”) acknowledges
that in connection with this Agreement it will gain access to Confidential
Information of the other party (the “Disclosing Party”). As a condition to being
furnished with Confidential Information, the Receiving Party agrees, during the
Term and all times thereafter, to:

 

(a)       not use the Disclosing Party’s Confidential Information other than as
strictly necessary to exercise its rights and perform its obligations under this
Agreement; and

 

(b)       maintain the Disclosing Party’s Confidential Information in strict
confidence and, subject to Section 8.2, not disclose the Disclosing Party’s
Confidential Information without the Disclosing Party’s prior written consent,
provided, however, the Receiving Party may disclose the Confidential Information
to its Representatives who:

 

(i)have a “need to know” for purposes of the Receiving Party’s performance, or
exercise of its rights with respect to such Confidential Information, under this
Agreement;

 

(ii)have been apprised of this restriction; and

 

(iii)are themselves bound by written nondisclosure agreements at least as
restrictive as those set forth in this Section 8, provided further that the
Receiving Party shall be responsible for ensuring its Representatives’
compliance with, and shall be liable for any breach by its Representatives of,
this Section 8.

 

The Receiving Party shall use reasonable care, at least as protective as the
efforts it uses with respect to its own confidential information, to safeguard
the Disclosing Party’s Confidential Information from use or disclosure other
than as permitted hereby.

 

8.2 Exceptions. Notwithstanding anything to the contrary herein, Licensee shall
be expressly permitted to reference this Agreement and the terms hereof in
disclosure documents required by securities laws, and in other regulatory,
administrative filings and public relations materials in the ordinary course of
Licensee’s business, and in marketing materials relating to the Distribution
Rights, without consent of the Licensor. Additionally, if the Receiving Party
becomes legally compelled to disclose any Confidential Information, the
Receiving Party shall:

 

 

 



 6 

 

 

(a)       provide prompt written notice to the Disclosing Party so that the
Disclosing Party may seek a protective order or other appropriate remedy or
waive its rights under this Section 8; and

 

(b)       disclose only the portion of Confidential Information that it is
legally required to furnish.

 

If a protective order or other remedy is not obtained, or the Disclosing Party
waives compliance, the Receiving Party shall, at the Disclosing Party’s expense,
use reasonable efforts to obtain assurance that confidential treatment will be
afforded the Confidential Information.

 

9. Representations; Warranties; Covenants.

 

9.1 Mutual Representations and Warranties. Each party represents and warrants to
the other party that:

 

(a)       it is duly organized, validly existing and in good standing as a
corporation or other entity as represented herein under the laws and regulations
of its jurisdiction of incorporation, organization or chartering;

 

(b)       it has, and throughout the Term shall retain, the full right, power
and authority to enter into this Agreement and to perform its obligations
hereunder;

 

(c)       the execution of this Agreement by its representative whose signature
is set forth at the end hereof has been duly authorized by all necessary
corporate action of the party; and

 

(d)       when executed and delivered by such party, this Agreement shall
constitute the legal, valid and binding obligation of that party, enforceable
against that party in accordance with its terms.

 

9.2 Licensor’s Representations, Warranties, and Covenants. Licensor represents,
warrants and covenants that:

 

(a)       Licensor is the sole and exclusive owner of the Distribution Rights
and has the right to grant Licensee the license granted under the Agreement,
without any conflict or breach of any other material agreement or understanding
between Licensor and any other entity;

 

(b)       it has, and throughout the Term, will retain the unconditional and
irrevocable right, power and authority to grant the license hereunder;

 

(c)       neither its grant of the license, nor its performance of any of its
obligations, under this Agreement does or will at any time during the Term:

 

 (i)conflict with or violate any applicable Law;

 

 

 



 7 

 

 

(ii)require the consent, approval or authorization of any governmental or
regulatory authority or other third party; or

 

(iii)require the provision of any payment or other consideration to any third
party.

 

(d) it has not granted and will not grant any licenses or other contingent or
non-contingent right, title or interest under or relating to the Distribution
Rights, or is or will be under any obligation, that does or will conflict with
or otherwise affect this Agreement, including any of Licensor’s representations,
warranties or obligations or Licensee’s rights or licenses hereunder;

 

(e) there neither are nor at any time during the Term will be any encumbrances,
liens or security interests involving any Distribution Rights;

 

(f) no prior art or other information exists that would adversely affect the
validity, enforceability, term or scope of any Distribution Rights;

 

(g) it has no knowledge after reasonable investigation of any settled, pending
or threatened litigation or re-examination, post-grant or inter partes review,
interference, derivation, opposition, claim of invalidity or other claim or
proceeding (including in the form of any offer to obtain a license):

 

(i)alleging the invalidity, misuse, unregistrability, unenforceability or
noninfringement of any Distribution Rights;

 

(ii)challenging Licensor’s ownership of, or right to practice or license, any
Distribution Rights, or alleging any adverse right, title or interest with
respect thereto; or

 

(iii)alleging that the practice of any Distribution Rights or the making, using,
offering to sell, sale or importation of any Distribution Rights in the
Territory does or would infringe, misappropriate or otherwise violate any
patent, trade secret or other intellectual property of any third party.

 

(h) it has no knowledge after reasonable investigation of any factual, legal or
other reasonable basis for any litigation, claim or proceeding described in
Section 9.2(g);

 

(i) it has not received any written, oral or other notice of any litigation,
claim or proceeding described in Section 9.2(g); and

 

(j) it has not brought or threatened any claim against any third party alleging
infringement of any Distribution Rights, nor is any third party infringing or
preparing or threatening to infringe any patent, or practicing any claim of any
patent application, included as a Distribution Rights.

 

 

 



 8 

 

 

10.       Omitted

 

11.       Indemnification.

 

11.1 Each party shall indemnify, defend and hold harmless the other party and
its officers, directors, employees, agents, successors and assigns (each, an
“Indemnitee”) against all Losses arising out of or resulting from any third
party claim, suit, action or proceeding related to or arising out of or
resulting from the party’s breach of any representation, warranty, covenant or
obligation under this Agreement (each an “Action”).

 

11.2 Omitted.

 

11.3 Indemnification Procedure. The indemnified party shall promptly notify the
indemnifying party in writing of any Action and cooperate with the indemnified
party at the indemnifying party’s sole cost and expense. The indemnifying party
shall immediately take control of the defense and investigation of the Action
and shall employ counsel reasonably acceptable to indemnified party to handle
and defend the same, at the indemnifying party’s sole cost and expense. The
indemnifying party shall not settle any Action in a manner that adversely
affects the rights of any indemnified party without the indemnified party’s
prior written consent, which shall not be unreasonably withheld or delayed. The
indemnified party’s failure to perform any obligations under this Section 11.3
shall not relieve the indemnifying party of its obligation under this Section
11.3 except to the extent that the indemnifying party can demonstrate that it
has been prejudiced as a result of the failure. The indemnified party may
participate in and observe the proceedings at its own cost and expense with
counsel of its own choosing.

 

12.       Term and Termination.

 

12.1 Term. This Agreement shall commence as of the Effective Date and, unless
terminated earlier in accordance with Section 12.2, the licenses granted
hereunder shall be perpetual (the “Term”).

 

12.2 Termination.

 

(a)       Licensor may terminate this Agreement on written notice to Licensee if
Licensee materially breaches Section 4.1 of this Agreement and such breach
remains uncured for twenty (20) days after Licensee receives written notice
thereof.

 

(b)       Licensee may terminate this Agreement at any time without cause, and
without incurring any additional obligation, liability or penalty, by providing
at least twenty (20) days’ prior written notice to Licensor.

 

 

 



 9 

 

 

(c) Either party may terminate this Agreement by written notice to the other
party if the other party:

 

(i)becomes insolvent or admits inability to pay its debts generally as they
become due;

 

(ii)becomes subject, voluntarily or involuntarily, to any proceeding under any
domestic or foreign bankruptcy or insolvency law, which is not fully stayed
within One Hundred Eighty (180) days or is not dismissed or vacated within One
Hundred Eighty (180) days after filing;

 

(iii)makes a general assignment for the benefit of creditors; or

 

(iv)has a receiver, trustee, custodian or similar agent appointed by order of
any court of competent jurisdiction to take charge of or sell any material
portion of its property or business.

 

(d) Any termination made does not relinquish the Licensee from its
responsibility to pay any unpaid portions of the licensing fee. The licensing
fee is payable in the event of termination.

 

12.3 Effect of Termination. On termination of this Agreement, the Receiving
Party shall (a) return to the Disclosing Party all documents and tangible
materials (and any copies) containing, reflecting, incorporating or based on the
Disclosing Party’s Confidential Information; (b) permanently erase the
Disclosing Party’s Confidential Information from its computer systems and (c)
certify in writing to the Disclosing Party that it has complied with the
requirements of this Section 12.3.

 

12.4 Survival. The rights and obligations of the parties set forth in this
Section 12.4 and Section 1 (Definitions), Section 8 (Confidentiality), Section 9
(Representations and Warranties), Section 11 (Indemnification), Section 12.3
(Effect of Termination), and Section 13 (Miscellaneous), and any right,
obligation or required performance of the parties in this Agreement which, by
its express terms or nature and context is intended to survive termination or
expiration of this Agreement, will survive any such termination or expiration.

 

13. Miscellaneous.

 

13.1 Bankruptcy. The Parties acknowledge and agree that all rights and licenses
granted pursuant to this Agreement are, for purposes of Section 365(n) of Title
11 of the United States Code (or any successor provision) (the “Bankruptcy
Regulations”) “intellectual property” as defined in Section 101(35A) of the
United States Bankruptcy Code (the “Code”), which has been licensed hereunder in
a contemporaneous exchange for value. The Parties further acknowledge and agree
that if a Licensor becomes insolvent, applies for or consents to the appointment
of a trustee, makes a general assignment for the benefit of its creditors,
commences, or has commenced against it, any bankruptcy, reorganization, debt
arrangement, or other proceeding under bankruptcy law or elects to reject this
Agreement, or if this Agreement is deemed to be rejected, pursuant to Section
365 of the Code for any reason, this Agreement shall be governed by Section
365(n) of the Code and each Party as a Licensee hereunder will retain and may
elect to fully exercise its rights under this Agreement in accordance with such
Section 365(n).

 

 

 



 10 

 

 

13.2 Further Assurances. Each party shall, upon the request of the other party,
promptly execute such documents and perform such acts as may be necessary to
give full effect to the terms of this Agreement.

 

13.3 Independent Contractors. The relationship between the parties is that of
independent contractors. Nothing contained in this Agreement shall be construed
as creating any agency, partnership, joint venture or other form of joint
enterprise, employment or fiduciary relationship between the parties, and
neither party shall have authority to contract for or bind the other party in
any manner whatsoever.

 

13.4 Omitted.

 

13.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when mailed, delivered personally, sent by facsimile
(which is confirmed) or sent by an overnight courier service, such as Federal
Express, to the parties at the following addresses (or at such other address for
a party as shall be specified by such party by like notice):

 

If to Licensee, to:

 

Joan Portela

BBD Healthcare Strategies LLC

2400 East Commercial Blvd, Suite 101

Ft. Lauderdale, FL 33308

Tel: +1-954-449-6018

email: jportela@teambiovis.com

 

If to Licensor, to:

 

Mr. Clifford J Perry

Freedom Leaf, Inc.

3571 E Sunset Rd., Suite 420

Las Vegas, CA 89120

Tel: 954-895-3316

email: cliff@freedomleaf.com

 

 

 



 11 

 

 

13.6 Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.

 

Unless the context otherwise requires, references herein: (x) to Sections and
Schedules refer to the Sections of and Schedules attached to, this Agreement;
(y) to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof; and (z) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. Any Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

13.7 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

13.8 Entire Agreement. This Agreement, together with all Schedules and any other
documents incorporated herein by reference, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.

 

13.9 Assignment. Licensee may freely assign or otherwise transfer all or any of
its rights, or delegate or otherwise transfer all or any of its obligations or
performance, under this Agreement without Licensor’s consent. This Agreement is
binding upon and inures to the benefit of the parties hereto and their
respective permitted successors and assigns.

 

13.10 No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

13.11 Amendment; Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the waiving party. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

 

 



 12 

 

 

13.12 Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or other provision is invalid,
illegal or unenforceable, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

13.13 Governing Law; Submission to Jurisdiction.

 

(a)       This Agreement and all related documents, and all matters arising out
of or relating to this Agreement, are governed by, and construed in accordance
with, the laws of the State of Nevada, United States of America, without regard
to the conflict of laws provisions thereof to the extent such principles or
rules would require or permit the application of the laws of any jurisdiction
other than those of the State of Nevada.

 

(b)       Any legal suit, action or proceeding arising out of or related to this
Agreement or the licenses granted hereunder shall be instituted exclusively in
the federal courts of the United States or the courts of the State of Nevada in
each case located in the city of Las Vegas, and each party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court.

 

13.14 Waiver of Jury Trial. Each party irrevocably and unconditionally waives
any right it may have to a trial by jury in respect of any legal action arising
out of or relating to this Agreement or the transactions contemplated hereby.

 

13.15 Equitable Relief. Each party acknowledges that a breach by the other party
of this Agreement may cause the non-breaching party irreparable harm, for which
an award of damages would not be adequate compensation and agrees that, in the
event of such a breach or threatened breach, the non-breaching party will be
entitled to equitable relief, including in the form of a restraining order,
orders for preliminary or permanent injunction, specific performance and any
other relief that may be available from any court, and the parties hereby waive
any requirement for the securing or posting of any bond or the showing of actual
monetary damages in connection with such relief. These remedies shall not be
deemed to be exclusive but shall be in addition to all other remedies available
under this Agreement at law or in equity, subject to any express exclusions or
limitations in this Agreement to the contrary.

 

13.16 Attorney Fees. In the event that any action, suit, or other legal or
administrative proceeding is instituted or commenced by either party hereto
against the other party arising out of or related to this Agreement, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
court costs from the non-prevailing party.

 

 

 

 



 13 

 

 

13.17       Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission (to which a signed
PDF copy is attached) shall be deemed to have the same legal effect as delivery
of an original signed copy of this Agreement.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 



 14 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this License
Agreement as of the date first above written.

 

  LICENSEE:       BBD Healthcare Strategies LLC           By:    /s/ Joan
Portela   Joan Portela   Manager           LICENSOR:       Freedom Leaf, Inc.  
        By:  /s/ Clifford J. Perry   Clifford J. Perry   CEO

 

 

 

 

[Signature Page to License Agreement]

 

 

 



 15 

 

 

SCHEDULE 1

 

IP RELATING TO DISTRIBUTION RIGHTS

 

Licensee will publish and/or distribute the Freedom Leaf Magazine within
Territory. The magazines to be distributed will include a section for and about
the Cannabis news in the Territory. Licensee will also write articles for said
section and Licensee is required to sell 10 (ten) pages at the rates listed in
the Freedom Leaf Rate Card. These ads will be placed in the above-mentioned
section. The income from all advertising sales for this section will be split
between the Licensee and Licensor equally on a 50% (fifty percent) basis for
each. Any sales of advertising in the remainder of the Freedom Leaf Magazine
completed by the Licensee will provide a 25% (twenty five percent) commission to
the Licensee.

 

Licensee will have Freedom Leaf, Inc. Press Credentials useable within
Territory.

 

Licensee will purchase Freedom Leaf, Inc. Branded products, such as T-Shirts,
hats, artwork, stickers, cosmetics, vapors and other products as they become
available. All products will have wholesale prices available to Licensee.

 

Licensee will have services available from Freedom Leaf, Inc. to sell such as
speakers for seminars, consulting, advertising, social media, and other services
that become available.

 

Any products and services other than those provided by Freedom Leaf, Inc. that
are to be introduced in the Territory must be approved by Licensor.

 

Products and/or Services that are under exclusive or nonexclusive distribution
agreements between Licensor that are with outside vendors will be available for
the Licensee to sell under special commission basis that will be outlined for
each Product or Service. If there is a restriction in a distribution agreement
from a vendor that restricts distribution of a product or service within the
Licensee’s territory, that product or service will not be available to the
Licensee.

 

 

 



 16 

 

 

SCHEDULE 2

 

SCHEDULE OF PAYMENTS

 

Payment Terms:

 

License Cost $250,000     Downpayment $25,000   $225,000   Aug 2017 payment
$25,000   $200,000   Oct 2017 payment $25,000   $175,000   Dec 2017 payment
$25,000   $150,000   Feb 2018 payment $25,000   $125,000   Mar 2018 payment
$25,000   $100,000   Apr 2018 payment $25,000   $75,000   May 2018 payment
$25,000   $50,000   Jun 2018 payment $50,000   $  -  

 

 

It is recognized by the Licensor that Licensee received $24,000 (Twenty four
thousand dollars) from Biovis, Inc. Since Biovis Inc. has released this credit
to the Licensee, the Licensor is using this credit of Biovis Inc .along with
$1,000 (One thousand dollars) in interest as the $25,000 (Twenty five thousand
dollar) down payment toward the cost of the License.

 

Biovis Inc. hereby releases above-mentioned credit to Licensee: For Biovis Inc.

 

 

________________________

Signature

 

Joan Portela
Manager

 

 

 

 

 

 

 

 

 

 



 17 

 

 

SCHEDULE 3

 

ROYALTY FEES

 

The Royalty Fees that Licensee will pay to the Licensor are:

 

All merchandise sales of merchandise purchased from Licensor will carry a 5%
(five percent) royalty fee.

 

All merchandise sales of merchandise purchased from vendor other than Licensor
will carry a 10% (ten percent) royalty fee. Licensor must approve of any
merchandise from vendors other than Licensor.

 

All seminars or conferences that are set up and operated by the Licensee within
their Territory will carry a royalty fee of 33% (thirty-three percent) of the
gross profit margin.

 

Other products and/or services that are developed in the future will have
appropriate royalty fees and will be included in this Schedule when those
products and/or services become available.

 

 

 

 

 

 

 



 18 

 

